DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal extension axis" in lines 6 and 19.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests deleting the term “extension” to overcome this rejection.
Claim 1 also recites the limitation “said abutment surface” in line 16.  It is unclear if this abutment surface is the abutment surface of the guide body or of the cutting body.  For examination purposes, this abutment surface recitation will be interpreted as “said abutment surface of the cutting body”.
Claims 2-14 are also rejected because they depend from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al. (8,469,983).  
Regarding claim 1, Fung et al. disclose a cutting device (see figures 1 and 9A-9D) for surgical threads comprising: a guide body (906) having a tubular shape (see figures 9A and 9B) extending along a longitudinal axis, having an internal axial cavity defining a housing portion adapted to receive a surgical thread (908), said guide body comprising a first end (see figure 9D), which is at least partially open (at 914) to allow insertion of the surgical thread and has a first cutting area (at 912) defined by an abutment surface oriented transversely to the longitudinal extension axis of the guide body; a cutting body (904) comprising a central portion extending along a longitudinal axis and adapted to be inserted in said housing portion (see figure 9A); said central portion having a section transverse to said longitudinal axis of said cutting body such as to define, when coupled in said housing portion, a passage channel (see figures 9A and 9B), extending parallel to the longitudinal axis of said guide body, for housing said surgical thread, and comprising a first end (see figure 9C) equipped with a second cutting area (at 910) defined by an abutment surface (at 912 in figure 9C) oriented transversely to the longitudinal extension axis of the cutting body; said second cutting area abutting against the first cutting area when said cutting body is at least partially received in the housing area (see figure 9A); said abutment surface having an angle to define a housing zone for said surgical thread; an actuator element (as in at least figures 10A and 10B), capable of causing said cutting body to rotate relative to said guide body (see column 8, lines 4-12) about said longitudinal extension axis of said cutting body between a first position, in which the abutment surfaces of said first and said second cutting areas, respectively, are arranged relative to each other so as to identify a passageway at the first ends of said housing area and said cutting area of said cutting body, respectively, communicating with said internal axial cavity, and a second position, in which said passageway is at least partially obstructed by the counter-rotating movement of said abutment surfaces which intersect tangentially so as to cut the surgical thread therebetween.  However, Fung et al. fail to disclose said abutment surface angle is comprised between 150 and 170 degrees.  Examiner notes Fung et al. do disclose the configuration of the opening 910 can take any size and shape (see at least column 8, lines 13-18).  Examiner also notes there does not appear to be any criticality established by the applicant regarding this claimed 150-170 degree angle range.  Examiner therefore contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shaped the abutment surface to have the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, said guide body has a second end axially opposite to the first end of the guide body and the second end having an opening for the exit of the surgical thread (though not shown in figures 9A-9D, Examiner considers this feature inherent and would appear similar to the configuration shown in figure 1).
Regarding claim 3, said cutting body has a second end axially opposite to the first end of the cutting body and the second end having an opening for the exit of the surgical thread (though not shown in figures 9A-9D, Examiner considers this feature inherent and would appear similar to the configuration shown in figure 1).
Regarding claim 4, said guide body has a gripping area to allow said guide body to be gripped (any outer surface of the guide body 906 can be gripped by a user, and therefore any outer surface can be considered a “gripping area”).
Regarding claim 5, said actuator element is connected to said cutting body (though not shown in figures 9A-9D, Examiner considers this feature inherent and would appear similar to the configuration shown in figure 1).
Regarding claim 6, the guide body has a coupling area (the inner surface thereof) adapted to provide an axially stable connection between the guide body and the cutting body.
Regarding claim 9, the first cutting area of the guide body has a substantially semi-cylindrical conformation with a base transverse to the longitudinal axis of the guide body.  However, Fung et al. fail to disclose the abutment surface of the guide body has an angle comprised between 150 and 180 degrees.  Examiner notes Fung et al. do disclose the configuration of the opening 914 can take any size and shape (see at least column 8, lines 13-18).  Examiner also notes there does not appear to be any criticality established by the applicant regarding this claimed 150-180 degree angle range.  Examiner therefore contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to shaped the abutment surface to have the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, said cutting body (904) has a substantially semi-circular cross-section (opening 910 thereof has a semi-circular shape per the disclosure at column 8, lines 13-18).  Examiner notes this claim does not require any particular part of the body to have the semi-circular cross-section.
Regarding claim 13, Fung et al. disclose a method of cutting a surgical thread by means of the cutting device as claimed in claim 1 (see the rejection above of claim 1 at paragraph 9), comprising the steps of: a. Inserting a cutting body inside a guide body (see figure 9A); b. Inserting the surgical thread inside the axial cavity of the guide body (see figure 9A); c. Translating the cutting device along the surgical thread so as to select the desired cutting length (as in figure 9A); d. Operating the actuator element so as to move said cutting body relative to said guide body from the first position to the second position (see column 8, lines 4-12); e. Cutting the thread (see column 8, lines 4-12).

Allowable Subject Matter
Claims 7, 8, 11, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art fails to disclose or suggest the claimed cutting device, and in particular the claimed groove and projection configuration for stable axial positioning outlined in this claim.
Claim 8 is objected to because it depends from claim 7.
Regarding claim 11, the prior art fails to disclose or suggest the claimed cutting device, and in particular the claimed actuator configuration outlined in this claim.
Claims 12 and 14 are objected to because they depend from claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a showing of the general state of the art of suture cutters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771